County (Robert Straus, J.), rendered July 13, 1995, convicting defendant, after a nonjury trial, of petit larceny, criminal possession of stolen property in the fifth degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent prison terms of 1 year, unanimously affirmed.
The verdict was supported by legally sufficient evidence (People v Contes, 60 NY2d 620) and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495), since *302there was ample evidence that defendant took several videotapes belonging to his mother without her consent. The court properly exercised its discretion in denying defense counsel’s request for a new competency examination for defendant, who had previously been found competent (see, People v Morgan, 87 NY2d 878). The court properly relied on its own observations, including defendant’s responses to inquiries by the court (see, People v Gensler, 72 NY2d 239), particularly in light of defendant’s psychiatric records showing a likelihood of feigning mental illness for his own advantage. Concur—Murphy, P. J., Milonas, Ellerin, Andrias and Colabella, JJ.